Citation Nr: 0304443	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain.  

(The issue of entitlement to service connection for 
lumbosacral strain will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in August 2000.  The veteran 
testified at a personal hearing at the RO in June 2001.  

In view of the following decision under a new and material 
evidence analysis, the Board is undertaking additional 
development before proceeding with a merits analysis of the 
issue of entitlement to service connection for lumbosacral 
strain pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  By rating decision in May 1955, the RO denied a claim of 
entitlement to service connection for lumbosacral strain; the 
veteran did not file a notice of disagreement. 

2.  Evidence received since the May 1955 rating decision is 
so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The May 1955 rating decision which denied entitlement to 
service connection for lumbosacral strain is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1955 rating
decision, and the claim of entitlement to service connection 
for lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying contention is that he currently 
suffers from a lower back disability which is related to an 
inservice injury.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 
3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, the Court has held that temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

In a May 1955 rating decision, the veteran's claim for 
service connection for lumbosacral strain was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the May 1955 rating decision.  The May 1955 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  Nevertheless, a claim which is the subject of a 
prior final denial may be reopened and the prior disposition 
reviewed if certain requirements are met.  38 U.S.C.A. 
§ 5108.  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Although the RO initially found no new and material evidence 
to reopen the claim, it is clear form the December 2001 
supplemental statement of the case that the RO subsequently 
found that the claim had been reopened, but then denied the 
claim under a merits analysis.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In the May 1955 rating decision, the veteran's claim was 
denied on the basis that the evidence of record showed that 
the condition existed prior to entering service and there was 
no evidence indicating that it was aggravated during service.  
However, evidence received since the May 1955 rating decision 
includes a witness statement from B.K. dated July 2000.  B.K. 
stated that he was friends with the veteran prior to service 
and played four years of high school varsity basketball 
together.  They also socialized and played golf together 
until the veteran entered service in 1950.  According to 
B.K., the veteran was in excellent health before service.  
Moreover, he was unaware of the veteran having physical 
problems or ailments of any kind prior to service.  

The veteran also testified at his personal hearing before the 
RO in June 2001 that part of his duty when he first entered 
active service was to climb radar towers, which were at least 
200 feet high.  He stated that he did not experience back 
problems while performing these tasks and that he had no 
prior lower back problems until after he was involved in a 
motor vehicle accident in November 1951 in Okinawa.    

The statement from B.K. and testimony from the veteran (both 
of which are assumed to be true under the new and material 
evidence analysis) summarized above both are to the effect 
that there was no preexisting low back disability.  Viewed 
together with the December 1951 service medical record 
showing a complaint for lower back pain, the statement from 
B.K. and the testimony from the veteran contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  As such, the evidence received 
since the May 1955 rating decision is new and material, and 
the veteran's claim of entitlement to service connection for 
has been reopened.

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that a December 2002 letter notified the 
veteran of the types of evidence necessary to substantiate 
his claim as well as the responsibilities of VA and the 
veteran in obtaining such evidence.  As noted in the 
introduction, the Board will now undertake development of the 
evidence before addressing entitlement to service connection 
for lumbosacral strain under a merits analysis.  Such 
development will ensure compliance with the assistance 
provisions of VCAA.  


ORDER

The veteran's claim of entitlement to service connection for 
lumbosacral strain has been reopened.  To this extent, the 
appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

